


Exhibit 10.2


Amendment to the Amended and Restated Supplemental Executive Retirement Plan




Section 3.1(e) of the Amended and Restated Supplemental Executive Retirement
Plan is amended and restated effective as of December 31, 2013 to read as
follows:


(e)
Amount. In the case of a pension payable under Section 3.1(a), (b), (c), or (d),
the amount of monthly pension payable as a single life pension assuming
commencement of his benefits on the same date shall be the sum of (i) and (ii)
below.



(i)    The amount of monthly pension which would have been payable to him under
the Pension Plan as a single life monthly pension assuming commencement of his
benefits on the same date if the provisions of Internal Revenue Code Sections
401(a)(17) and 415 did not exist, if he had made no deferrals under the Deferred
Compensation Plan, if the benefit formula under Part B of the Pension Plan
contained a multiplier of 2.1% (rather than 1.6%), if the last paragraph of
Section 6.03 of Part B of the Pension Plan did not exist and for a Participant
whose benefit accruals under the Pension Plan were frozen as of June 30, 2012,
as if his benefit had not been frozen until December 31, 2013 minus the amount
of pension expressed as a single life monthly pension, actually payable to him
under the Pension Plan assuming his benefits commence on the same date and the
last paragraph of Section 6.03 of Part B of the Pension Plan did not exist.


(ii) An amount equal to 0.5% of his Average Monthly Compensation as defined in
the Pension Plan but without application of the dollar limit under Code Section
401(a)(17) multiplied by his years of Credited Service after 2013.




